COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Jeffrey L. Wilner v. Andres Quijano & Osmaldo Marquez

Appellate case number:    01-11-00322-CV

Trial court case number: 2009-40972

Trial court:              11th District Court of Harris County, Texas

Date motion filed:        March 19, 2013

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is (X) DENIED ( ) GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually   x Acting for the Court

Panel consists of: Justices Keyes, Massengale, and Brown


Date: May 3, 2013